Citation Nr: 0420267	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for cardiomegaly due to 
an undiagnosed illness.

3.  Entitlement to service connection for numbness and nerve 
damage of the feet and legs due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to July 
1982 and again from October 1990 to June 1991.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran was previously denied entitlement to direct 
service connection for numbness of the feet by rating 
decision dated in February 1996.  The veteran's current claim 
with respect to numbness of her feet is based on entitlement 
to service connection due to an undiagnosed illness.  This is 
a new and different claim and as such, is not subject to the 
requirement that new and material evidence be presented. The 
Board notes that an undiagnosed illness claim is considered 
to be a new claim.  See Spencer v. Brown, 4 Vet. App. 283, 
289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

The Board notes also that this claim was previously remanded 
by the Board in July 2001.  At that time the issues included 
entitlement to service connection for chest pain, numbness of 
the hands, shortness of breath, and fatigue all due to an 
undiagnosed illness.  After further development pursuant to 
the Remand, the RO granted entitlement to service connection 
for fibromyalgia and chronic fatigue syndrome, including 
symptoms of chest pain, numbness of the hands, shortness of 
breath, and fatigue.  Therefore, these issues are not 
currently before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Entitlement to service connection for hearing loss was 
most recently denied by the RO in a rating decision dated in 
February 1996 and the decision was not appealed.

3.  Evidence submitted since the February 1996 rating 
decision is not so significant that it must be considered in 
order to fairly decide whether the veteran is entitled to 
service connection for hearing loss.

4.  Cardiomegaly has not been objectively demonstrated.

5.  Numbness and nerve damage to both feet and legs have not 
been objectively identified.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision is final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
currently 38 C.F.R. § 3.156(a) (2003).

3.  The veteran does not have cardiomegaly that is related to 
her period of active duty, nor is there a disability that is 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2003).

4.  The veteran does not have numbness and nerve damage of 
both feet and legs that is related to her period of active 
duty, nor is there a disability that is due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The October 1999 Statement of the Case (SOC), and the 
December 1999 March 2003 and February 2004 Supplemental 
Statements of the Case (SSOCs) advised the veteran of the 
laws and regulations pertaining to her claims.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that her claim seeking to reopen a 
claim of entitlement to service connection for hearing loss 
was being denied because she had not submitted new and 
material evidence to reopen the claim.  Specifically, she has 
not provided medical evidence linking her hearing loss to 
service or suggesting that her pre-existing hearing loss was 
worsened by service.  The veteran was also specifically 
informed that her claims of entitlement to service connection 
for cardiomegaly and for numbness and nerve damage of the 
feet and legs were being denied because the medical evidence 
did not establish that she suffered from those disabilities.  
The SOC and SSOCs made it clear to the veteran that in order 
to prevail on her claims, she would have needed to present 
new and material evidence that link her hearing loss to 
service, or presented evidence establishing that she suffered 
from cardiomegaly or numbness and nerve damage to the feet 
and legs.  The RO sent letters to the veteran dated in May 
2001, September 2001 and June 2003 that informed her of the 
VCAA and told her what she needed to do and what the RO would 
do to obtain evidence.  The letters also informed her what 
was necessary for her claims to be granted.  The RO has 
obtained service medical records, VA treatment records, 
private medical records, statements from the veteran, and 
statements from the veteran's friends and family.  The 
veteran was provided several VA examinations.  She has not 
indicated that there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1998.  Thereafter, the claim was denied in a 
rating decision dated in September 1999.  The RO sent letters 
related to the VCAA and the duty to assist to the veteran in 
May 2001, September 2001 and June 2003.  These notifications 
were well after the September 1999 rating decision.  Only 
after that rating action was promulgated did the AOJ provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

Further, pursuant to the Board's decision to remand this 
claim for additional development, the RO did, in fact, 
conduct a de novo review of the claims.  See, SSOCs issued to 
the veteran in March 2003 and February 2004.  In reviewing 
AOJ determinations on appeal, the Board is required to review 
the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a), all questions in a matter which 
under 38 U.S.C.A. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See, 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in May 2001, 
September 2001 and June 2003 were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  New and material evidence

Entitlement to service connection for hearing loss was 
previously denied by the RO in a rating decision dated in 
February 1996.  That decision was not appealed and is final.  
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995); currently 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  Service connection 
for hearing loss was denied because there was not sufficient 
medical evidence to link the veteran's hearing loss to 
service, or to suggest that her pre-existing hearing loss 
disability had been aggravated by service.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen her 
claim of entitlement to service connection for hearing loss 
was filed prior to August 29, 2001 and, therefore, the 
amended version of the regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in February 1996 
consists of statements from the veteran and her friends and 
family, VA treatment notes, a letter from the veteran's 
private physician, Dr. Oldenberg, and several VA 
examinations.  The Board finds the evidence to be new in that 
it has not previously been considered.  The Board, however, 
finds that the additional evidence is not material.  None of 
the evidence, including VA treatment records, VA examination 
reports, and the letter from Dr. Oldenberg, addresses the 
specific reason for the prior denial in February 1996, which 
was the lack of evidence linking the veteran's hearing loss 
to service or suggesting an aggravation of pre-existing 
hearing loss while in service.  The medical evidence does 
show that the veteran has a hearing loss disability, but 
there is no etiology provided and no link to service 
suggested.  The veteran's statements do indicate her belief 
that her hearing loss was caused by or aggravated by service, 
but as a layperson, the veteran is not competent to testify 
to medical diagnoses or etiology.  .  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since none of the 
additional evidence addresses in a new and significant way 
the reason that the claim was previously denied in February 
1996, the Board finds that this evidence is not new and 
material, and the claim for service connection for hearing 
loss is not reopened.

III.  Entitlement to service connection for cardiomegaly and 
numbness and nerve damage to both feet and legs due to an 
undiagnosed illness

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).
For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not 
be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).
For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are 
capable of independent verification. 38 C.F.R. 
§ 3.317(a)(3).
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In this case the Board find that there are no objective 
indications that the veteran has cardiomegaly or suffers from 
numbness or nerve damage of the feet and legs which is a 
condition precedent if service connection is to be granted 
for any of the claimed conditions.  

The veteran had an echocardiogram performed at White River 
Medical Center in July 1995.  The test showed an unremarkable 
study without significant demonstrated cardiomegaly.  The 
veteran was provided a VA cardiac examination in September 
1995 that found no specific cardiac abnormalities, the 
veteran had a chest X-ray in September 1995 that showed a 
normal heart.  The veteran underwent another VA cardiac 
examination in August 1999 which suggested she was suffering 
from non-cardiac chest pain and no evidence of cardiomegaly, 
despite the veteran stating that she had been found to have 
an enlarged heart on a prior examination.  A VA treatment 
note dated in November 1999 indicates the veteran had a 
complete cardiac workup with all results negative.  There is 
no medical evidence or other objective indications of 
cardiomegaly other than her recitation of previous medical 
findings that are not in the file.  

With respect to numbness or nerve damage to the legs and 
feet, the medical evidence is much the same.  The veteran has 
complained of numbness in her legs and feet but this has not 
been supported by the examination reports.  The veteran 
underwent a nerve conduction study in September 1995 at the 
Neurological Clinic that showed a slight delay in the 
terminal latency of the right peroneal nerve but that 
otherwise was within normal limits.  The veteran was provided 
an examination for peripheral nerves in September 1995.  She 
complained of numbness in her feet and toes at that time.  
Reflexes were normal and the sensory examination was non-
contributory.  There was a diagnosis of numbness in the feet 
but that was based solely on the veteran's history and 
statements.  There were no objective findings other than the 
slight delay in the terminal latency of the right peroneal 
nerve as noted above.  A repeat VA examination in October 
1995 indicated no sensory or motor deficits with intact 
coordination and equilibrium.  The veteran underwent another 
VA examination in August 1999.  The examiner noted her 
complaints of numbness in the feet.  After examination, the 
impression was subjective numbness and tingling in the toes 
with no objective evidence of any organic neurological 
disorder to account for this.  The veteran had yet another VA 
examination in August 2001.  The examiner determined that the 
numbness in her legs was most likely a symptom of her 
fibromyalgia although somewhat atypical.  There was no 
evidence of peripheral neuropathy and no objective evidence 
of peripheral neuropathy.  Her reflexes were symmetrical and 
her gait was normal.  There is a VA treatment note dated in 
April 1999 that suggests peripheral neuropathy based on the 
numbness the veteran has reported and decreased sensation to 
pinprick. 

The veteran underwent her most recent VA examination for 
peripheral neuropathy in December 2002.  The veteran 
continued to complain of numbness and tingling in her toes 
and feet.  On examination strength and muscle tone of all 
major muscle groups in both upper and lower extremities was 
within normal limits with no atrophy, fasciculations, or 
ataxia.  The veteran's gait was normal.  Pain, touch, 
proprioception, and vibratory sensation were intact in all 
four extremities.  Reflexes were all 2+ and symmetrical.  The 
examiner stated that there was no objective clinical evidence 
of a peripheral neuropathy to account for the subjective 
symptoms of intermittent numbness and tingling of the fingers 
and toes.  The examiner stated that further electrodiagnostic 
testing was not indicated because thorough testing in the 
past had revealed no electrodiagnostic evidence of a 
peripheral neuropathy.  The neurological examination was 
normal.  The examiner stated his opinion that fibromyalgia is 
not a neurological disorder.  

Based on the above, the Board finds that entitlement to 
service connection for a numbness or nerve damage to the feet 
and legs should be denied because there is no objective 
indication of a current disability, other than the already 
service-connected fibromyalgia.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  The Board 
acknowledges that the veteran is complaining of a current 
disability of the feet and legs, however, while the veteran 
is competent to describe symptoms, she is not a medical 
professional, and is not competent to offer opinions as to 
the diagnosis or etiology of medical conditions.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for numbness or nerve damage of 
the feet and legs.


ORDER

New and material evidence has not been submitted; the 
application to reopen the claim of entitlement to service 
connection for hearing loss is denied.

Entitlement to service connection for cardiomegaly, due to an 
undiagnosed illness, is denied.

Entitlement to service connection for numbness or nerve 
damage to the feet or legs, due to an undiagnosed illness, is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



